DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a and e in the reply filed on September 27th, 2022 is acknowledged.
Claims 10, 13, 16-18, and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27th, 2022.

Specification
The abstract of the disclosure is objected to because it includes legal phraseology such as “means”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 19, the Applicant recites “other components necessary to form the lithium metal battery”, the metes and bounds of the claim are not clear as to what other components are necessary to form the battery.
Therefore, claims 14 and 19 will be read such that the other components at least include a cathode, electrolyte and a separator.

Claim 25 recites the limitation "the second lithium ion selective membrane" as dependent on the method of manufacturing a lithium electrode with the electrolytic cell of claim 1.  However, only one lithium ion selective membrane separating the first chamber and second chamber of the electrolytic cell is claimed. Therefore, there is insufficient antecedent basis for this limitation in the claim.  
Claim 25 will be read as put forth in claim 1 with a first and second chamber, whereby a first and second lithium ion selective membrane separate the first and second chamber, and further comprise a conductive substrate between the first and second lithium ion selective membrane.  Furthermore, the conductive substrate has a first face and a second face such that the first lithium ion-selective membrane is on a first face of the conductive substrate, and the second lithium ion-selective membrane is on a second face of the conductive substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hryn et al. (U.S. PGPub US 2020/0087806 A1), hereinafter Hryn.
Regarding claim 1, Hryn discloses a room temperature electrodeposition method and optimization of process parameters and conditions to produce a film of nanostructure lithium metal onto a conductive substrate from an aqueous source of lithium ions through a lithium-ion conducting separator ([0036]).  Furthermore, Hryn discloses an electrolytic cell (ref. 110) utilized for the production of lithium where an electrolytic cell is provided ([0037], Fig. 1), including two half-cells ([0021]-[0022], Figs. 6-7) with a cathode (ref. 120) and anode (ref. 130) preferably disposed in a housing (ref. 111), whereby the cathode is positioned to be disposed in a catholyte and the anode is positioned to be disposed in the anolyte, and the two half cells are separated by a membrane (ref. 140) that is a lithium permeable membrane allowing lithium from anolyte to cross from anode to the cathode, passing through the membrane ([0037]).  Hryn further discloses the electrolytic cell includes a platinum anode with the anolyte being saturated aqueous Li2SO4, and a cathode copper foil with 1M LiPF6 in DMC (i.e., non-aqueous electrolyte) as the catholyte ([0070], Figs. 1, 6), whereby the a cathode and anode electrode holders engaged with the cathodic/anodic half-cell housing and the cathode/anode electrodes engaged with the electrode holders (ref. 222, [0010], [0060]), thus reading on “a first chamber containing a positive electrode, and an aqueous lithium salt solution in contact with the positive electrode; a second chamber containing a conductive substrate configured as a negative electrode, the conductive substrate being stationary in the chamber during lithium metal electrodeposition”.
Hryn further discloses the electrolytic cell includes the membrane (ref. 140) is a nonporous hybrid membrane that allows for asymmetric media (e.g., aqueous on one side, organic on the other side) while limiting transport to lithium ions by facilitated diffusion through the membrane ([0055]), thus reading on “a lithium ion selective membrane separating the first chamber from the second chamber, and a non-aqueous electrolyte disposed between the conductive substrate and the lithium ion selective membrane, physically contacting both the conductive substrate and the lithium ion selective membrane; the electrolytic cell being configured to allow passage of lithium ions through the lithium ion selective membrane between the first and the second chambers, and to preclude passage of other chemical species between the first and the second chambers”.  
Furthermore, Hryn teaches an electrolytic cell (ref. 110) with an anode (ref. 130) and cathode (ref. 120) separated by a lithium ion conducting membrane (ref. 140), which is disposed within a housing (ref. 111) such that the housing encases the electrolytic cell and has an Argon gas atmosphere (Fig. 1).  Hryn further teaches that the electrodeposited lithium metal film is protected from air (particularly from oxygen, nitrogen, moisture and carbon dioxide), whereby lithium reacts with the various aforementioned components of air such as nitrogen and forms Li3N ([0030], [0044], Fig. 15D), thus reading on “blanketing the electrolytic cell with a blanketing atmosphere, the blanketing atmosphere being substantially free of lithium reactive components”.  
Furthermore, Hyrn discloses a galvanostat (ref. 160) configured to supply and preferably measure both the current applied to the electrolytic cell (ref. 110) and the full cell voltage ([0039]), whereby a reference electrode (ref. 161) with a known electrode potential and electrolyte to provide a point of reference ([0039]).  Furthermore, Hryn discloses a method of producing lithium, whereby a current is applied to the electrolytic cell at the anode such that the anolyte is oxidized at the anode, releasing electrons that flow through the galvanostat to the cathode, and at the cathode, the lithium cations are reduced and deposited as lithium metal on the cathode, whereby lithium ions flow through the membrane (ref.140) to maintain the charge balance as lithium ions are reduced to neutral lithium metal, thus reading on “applying a variable voltage in order to maintain a constant current across the negative electrode and the positive electrode, thereby causing lithium ions to cross from the first chamber to the second chamber, through the lithium ion selective membrane and the non-aqueous electrolyte, and electrodeposit a first layer of lithium onto the conductive substrate, thereby forming the lithium electrode”, such that the skilled artisan understands that galvanostatic conditions refers to maintaining a constant current by allowing a voltage variation such that the necessary voltage is applied to maintain a constant current across electrodes.  
Hryn further discloses a cathode (i.e., copper foil) with deposited lithium metal, whereby the lithium metal has a first side and second side as shown in the micrograph cross-sections ([0031], Fig. 16A, Figs. 16D-H), thus reading on “the first layer of lithium having an inner face and an outer face”.  Since the claim does not clearly establish the bond, and the lithium layer is in contact with the conductive substrate ([0031], Fig. 16A, Figs. 16D-H), it would be expected for the lithium layer to bond with the surface of the conductive substrate, lacking any structure and/or compositional distinction thereof. 
Hryn teaches nanorod formation observed in electrodeposition runs performed at current densities as high as 10 mA cm-2 ([0047]), which at least overlaps the claimed range, whereby the time (at fixed current density) primarily effects the length of the lithium metal nanorods in that longer electrodeposition runs result in increased rod lengths and overall lithium metal film thickness ([0048]), and the current density (at fixed electrodeposition time duration) primarily affects the length of the lithium metal nanorods, in that higher current densities result in longer rod lengths and overall lithium metal film thickness.  Furthermore, Hryn teaches production of lithium metal nanorods with a length of 60 µm electrodeposited at 6 mA cm-2 for a time of 40 minutes.  

	Regarding claims 2, 3, 4, 11, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above. Hryn discloses the electrolytic cell (ref. 110) and housing (ref. 111) as discussed above in claim 1 such that the housing encases the electrolytic cell and has an Argon gas atmosphere (Fig. 1).  Hryn further discloses that the electrodeposited lithium metal film must be protected from air (particularly from oxygen, nitrogen, moisture and carbon dioxide), whereby lithium reacts with the various aforementioned components of air such as nitrogen and forms Li3N ([0030], [0044], Fig. 15D) as discussed above in claim 1.  Moreover, Hryn discloses that O2 reacts with Li to form Li2O, whereby the Li2O further reacts to form LiOH ([0044]). In addition, Hryn discloses that LiOH may then react with CO2 to form Li2CO3 ([0044]).    
However, Hyrn does not explicitly state the blanketing atmosphere includes no more than 10 ppm of lithium reactive components on a molar basis, the blanketing atmosphere includes no more than 10 ppm nitrogen on a molar basis, and the blanketing atmosphere includes no more than 5 ppm nitrogen on a molar basis.  Furthermore, Hryn does not disclose the atmosphere comprises argon with a purity of greater than 99.998 weight percent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hryn with the teachings of Hryn, whereby the electrolytic cell disclosed by Hryn further includes the housing and Argon atmosphere as taught by Hryn such that an Argon atmosphere blankets the electrolytic cell and the Argon is substantially free from lithium reactive components (e.g., nitrogen, oxygen, water, carbon dioxide, etc.), and whereby the blanketing Argon atmosphere desirably minimizes the amount reactive components as taught by Hryn, thereby at least suppressing and/or eliminating undesirable reactions such as lithium reactions that form Li3N, Li2O, LiOH, Li2CO3 to achieve a desirable lithium metal electrode.  Moreover, since the prior art recognizes nitrogen, carbon dioxide, water, oxygen, etc. as impurities it would be obvious to the skilled artisan to reduce the amount of said impurities with the expected result of producing a more pure lithium product at least absent of byproducts such as Li3N, Li2O, LiOH, Li2CO3.

	Regarding claims 5 and 8, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn further discloses the conductive copper cathode substrate utilized in the electrolytic cell as discussed above in claim 1, thus reading on “the conductive substrate is selected from a group consisting of copper, aluminum, graphite coated copper, and nickel”.  Hryn further discloses the conductive substrate comprises a copper foil or platinum sheets, foils, etc., for example, that has a first face and second face (([0031], [0053], Fig. 16A, Figs. 16D-H)), thus reading on “a plate having a first face and a second face”, wherein the inner face of the first layer of lithium metal bonds to the first face of the conductive substrate as discussed above in claim 1.  

	Regarding claims 6 and 7, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn discloses the anolyte includes a lithium salt in a water solvent, whereby the lithium salt may be selected from Li2CO3, Li2SO4, etc. ([0054]). Hryn further discloses the anolyte being saturated aqueous Li2SO4 for the electrodeposition of lithium ([0070]).  
	
	Regarding claim 9, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn discloses in one embodiment a hybrid organic-inorganic membrane is a porous polymer matrix filled with lithium ion conducting particles and impermeable to the aqueous and organic electrolytes ([0055], [0063]).  Hryn further teaches a composite hybrid membrane comprises lithium ion conducting powders with a thin silica overcoat such that the silica surface is modified with an oligomeric isocyanate cross-linker and the oligomers further reacted to form a network ([0090]).      

	Regarding claim 12, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn further discloses lithium metal possesses a theoretical specific capacity of 3860 mAh g-1 ([0003]), thus reading on “the lithium electrode has a specific capacity of greater than about 3800 mAh per gram of lithium”.  
  
Regarding claims 14 and 15, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn discloses coin cells made with the electrodeposited lithium metal and subsequent cycling tests performed ([0019], [0020], [0057], Fig. 5E-G).  Hryn discloses that the electrodeposited lithium metal film must be protected from air (particularly from oxygen, nitrogen, moisture and carbon dioxide), whereby lithium reacts with the various aforementioned components of air such as nitrogen and forms Li3N ([0030], [0044], Fig. 15D) as discussed above in claim 1.  Moreover, Hryn discloses that O2 reacts with Li to form Li2O, whereby the Li2O further reacts to form LiOH ([0044]). In addition, Hryn discloses that LiOH may then react with CO2 to form Li2CO3 ([0044]), whereby one with ordinary skill would understand an open battery exposing components would react with react with an oxidizing environment and would not be a functional battery.  This is something one skilled in the art would understand and appreciate.  Therefore, the sealing of a battery is something one skilled in the art would understand as critical for the proper function of the battery, whereby sealed batteries are an industry standard in order to maintain the components therein and preventing from reacting with their surrounding environment so as to provide a stable and functional battery.   
Furthermore, since Hryn discloses further experiments performed with coin cell tests, this reads on “the method being performed in a single manufacturing facility”, whereby the lithium metal battery is reasonably considered to have been assembled at a single location/facility.  Since there is no additional relevant structure to said manufacturing facility, this claim limitation is met.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hryn et al. (U.S. PGPub US 2020/0087806 A1), hereinafter Hryn as applied to claim 1 above, and further in view of Thomas-Alyea et al. (U.S. PGPub US 2019/0273258 A1), hereinafter Thomas-Alyea.
Regarding claim 24, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn further discloses the lithium thin films have an inner face and an outer face, whereby the inner face of the electrodeposited lithium is in contact/bonded with the conductive copper cathode substrate as discussed above in claim 1.  Additionally, Hryn discloses a membrane holder for positioning the membrane in the lithium electrodeposition apparatus ([0066], Fig. 10A-C), whereby Hryn discloses the growth of said lithium metal nanorods from the cathode copper conductive substrate.
Hryn does not explicitly state as the first layer of lithium is formed, the first layer of lithium displaces non-aqueous electrolyte from a space between the conductive substrate and the lithium ion-selective membrane, thereby bonding the inner face of the first layer of lithium to the conductive substrate and the outer face of the first layer of lithium to the ion selective membrane, thereby forming a lithium metal electrode comprising the conductive substrate and the first layer of lithium metal, with the inner face of the first layer of lithium bonded to the conductive substrate, and the outer face of the first layer of lithium bonded to the lithium ion-selective membrane, which is configured to function as a solid state electrolyte when the lithium metal electrode is incorporated into a galvanic cell.  
As discussed above in claim 1, since the claim does not clearly establish the bond, and the lithium layer is in contact with the conductive substrate as discussed above ([0031], Fig. 16A, Figs. 16D-H), it would be expected for the lithium layer to bond with the surface of the conductive substrate, lacking any structure and/or compositional distinction thereof.    
Thomas-Alyea teaches a solid electrolyte (ref. 10) for a negative electrode of a secondary battery and methods for the manufacture of an electrochemical cell (Title, Abstract), whereby the solid electrolyte (ref. 10) includes a first porous solid electrolyte having a first surface and a second porous solid electrolyte having a second surface, wherein lithium metal, for example is deposited between a current collector (ref. 9) and solid electrolyte (Fig. 2).  Thomas-Alyea further teaches the lithium metal is formed and contacts the current collector (i.e., conductive substrate), as well as the outer portion of the lithium metal deposit is contacted to the solid state electrolyte, thus reading on “the inner face of the first layer of lithium to the conductive substrate and the outer face of the first layer of lithium to the ion selective membrane, thereby forming a lithium metal electrode comprising the conductive substrate and the first layer of lithium metal”.  Thomas-Alyea further teaches an improved solid electrolyte is needed such that depositing metal penetrating across the separator is avoided ([0002]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date considering the electrodeposition method disclosed by Hryn, that the lithium metal nanorods are in contact with the surface of the copper conductive substrate and would displace non-aqueous electrolyte during deposition so as to form said lithium metal contact on the conductive substrate during electrodeposition.  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Hryn with the teachings of Thomas-Alyea, whereby the method of forming the lithium electrode further includes forming the lithium metal on a solid electrolyte (i.e., between a current collector and solid electrolyte) as taught by Thomas-Alyea such that that the skilled artisan would reasonably expect that the lithium metal is at least bonded to the solid electrolyte.  Since the claim does not clearly establish the bond, and the lithium layer is in contact with the solid electrolyte, it would be expected for the lithium layer to bond with the surface of the solid electrolyte, lacking any structure and/or compositional distinction thereof.  
In addition, it would be obvious to the skilled artisan that the lithium metal is in contact with the surface of the copper conductive substrate and would displace non-aqueous electrolyte during deposition at least between the solid electrolyte and conductive substrate (i.e., current collector) so as to form said lithium metal on the conductive substrate and solid electrolyte during electrodeposition. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hryn with the teachings of Thomas-Alyea, whereby the method of forming a lithium electrode as disclosed by Hryn further includes the method of forming lithium metal deposits between the current collector and solid electrolyte as taught by Thomas-Alyea, such that the penetration of metal across the separator is suppressed and/or eliminated so as to achieve a reduction and/or elimination of short-circuits for a secondary battery (i.e., galvanic cell).  

    PNG
    media_image1.png
    662
    1132
    media_image1.png
    Greyscale

Annotated Figure 2 (Thomas-Alyea)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hryn et al. (U.S. PGPub US 2020/0087806 A1), hereinafter Hryn, and Thomas-Alyea et al. (U.S. PGPub US 2019/0273258 A1), hereinafter Thomas-Alyea as applied to claim 24 above, and further in view of Yoshima et al. (U.S. PGPub US 2017/0271639 A1), hereinafter Yoshima.
Regarding claim 25, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn discloses a membrane holder for positioning the membrane in the lithium electrodeposition apparatus ([0066], Fig. 10A-C), whereby Hryn discloses the growth of said lithium metal nanorods from the cathode copper conductive substrate.  Furthermore, Hryn and Thomas-Alyea disclose the method of manufacturing a lithium metal electrode as discussed above in claim 24.  
	Hryn does not disclose the first and the second lithium ion selective membranes are immovable in the electrolytic cell, and wherein as the second layer of lithium is formed, the second layer of lithium displaces the second non-aqueous electrolyte from the space between the second face of the conductive substrate and the second lithium ion-selective membrane, thereby bonding the inner face of the second layer of lithium to the second face of the conductive substrate and the outer face of the second layer of lithium to the second lithium ion-selective membrane, thereby forming a lithium metal electrode comprising the conductive substrate and the first and second layers of lithium metal, with the inner face of the first layer of lithium bonded to the first face of the conductive substrate, and the outer face of the first layer of lithium bonded to the first lithium ion-selective membrane, and further with the inner face of the second layer of lithium bonded to the second face of the conductive substrate, and the outer face of the second layer of lithium bonded to the second lithium ion-selective membrane, wherein the first and second lithium ion-selective membranes are configured to function as solid state electrolytes when the lithium metal electrode is incorporated into a galvanic cell.
	Yoshima teaches a secondary battery that includes an electrode body (ref. 210) with two or more sets of structures, one of which is a structure including a current collector (ref. 14), positive electrode (ref. 11), separator (ref. 12), and negative electrode (ref. 13), whereby the number of structures to be stacked depend on the shape and size of the battery ([0102], Fig. 6).  Yoshima further discloses it is possible with the aforementioned electrode body (ref. 210) to realize a compact and high capacity secondary battery being excellent in life performance, electrochemical stability, etc. by stacking a plural number of structures ([0103]).  
	Therefore, it would have been obvious to have modified Hryn and Thomas-Alyea with the teachings of Yoshima such that the method of forming the lithium electrode between the conductive substrate (i.e., current collector, etc.) and solid-state electrolyte further includes a second lithium ion selective membrane (i.e., solid-state electrolyte) and lithium metal layer such that the additional layers provide a stack, whereby the stack is utilized in a battery (i.e., galvanic cell) and reasonably achieves an increase in high capacity (i.e., by increasing number of layers).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hryn et al. (U.S. PGPub US 2020/0087806 A1), hereinafter Hryn in view of Swonger et al. (U.S. PGPub US 2016/0351889 A1), hereinafter Swonger. 
Regarding claim 19, Hryn discloses all the limitations as set forth above. Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hryn discloses making a lithium metal electrode comprising a conductive copper substrate and a layer of lithium metal bonded to the copper substrate as discussed above in claim 1.  Hryn discloses the method of manufacturing a lithium metal battery as discussed above in claim 14, whereby Hryn discloses assembling a casing with contents including the lithium metal electrode configured as an anode, and other components necessary to form the lithium metal battery.  Furthermore, Hryn discloses the manufacturing of a battery as above in claim 14, whereby sealing the casing to isolate the contents of the casing from reactants present in air is discussed above.  
However, Hryn does not explicitly state that the layer of lithium metal includes no more than 5 ppm of non-metallic elements by mass.
Swonger teaches high purity lithium (Title, Abstract, [0068]) produced by an electrolytic process ([0002], [0066], Figs. 1-2), whereby the resulting lithium metal has a purity of nearly 100% and at least greater than 99.99% on a metals basis ([0103], Fig.3).  Furthermore, Swonger teaches that the high purity lithium metal has no impurities above the minimum detectable limit of the inductively coupled plasma mass spectrometry method, as well as teaches the high purity lithium metal has no impurities ([0039]), whereby Swonger teaches that by using the selective ion conducting membrane to extract lithium metal from a lithium salt, the impurities present in conventional lithium producing process are not passed to the final lithium metal product ([0040]).     
	Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date to have modified Hryn with the teachings of Swonger, whereby the method of producing a lithium metal electrode and lithium metal battery as taught by Hryn further includes the selective ion conducting membrane (e.g., lithium ion conductive glass ceramic, LiC-GC) taught by Swonger such that a lithium metal electrode with no impurities (i.e., impurity-free lithium) as taught by Swonger is utilized as an anode, thereby reasonably achieving a desirable lithium metal electrode with a desirable battery specific capacity.

Regarding claims 20 and 21, Hryn discloses all the limitations as set forth above. Hryn further discloses the method of manufacturing a lithium metal battery as discussed in claim 19 above.  Hryn discloses coin cells made with the electrodeposited lithium metal and subsequent cycling tests performed ([0019], [0020], [0057], Fig. 5E-G).  Hryn discloses that the electrodeposited lithium metal film must be protected from air (particularly from oxygen, nitrogen, moisture and carbon dioxide), whereby lithium reacts with the various aforementioned components of air such as nitrogen and forms Li3N ([0030], [0044], Fig. 15D) as discussed above in claim 1.  Moreover, Hryn discloses that O2 reacts with Li to form Li2O, whereby the Li2O further reacts to form LiOH ([0044]). In addition, Hryn discloses that LiOH may then react with CO2 to form Li2CO3 ([0044]), whereby one with ordinary skill would understand an open battery exposing components would react with react with an oxidizing environment and would not be a functional battery.  This is something one skilled in the art would understand and appreciate.  Therefore, the sealing of a battery is something one skilled in the art would understand as critical for the proper function of the battery.  
Furthermore, since Hryn discloses further experiments performed with coin cell tests, this reads on “the method being performed in a single manufacturing facility”, whereby the lithium metal battery is reasonably considered to have been assembled at a single location/facility.  Since there is no additional relevant structure to said manufacturing facility, this claim limitation is met.  
  

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (WO 2019018386 A1), hereinafter Katz.  
Regarding claims 19-21, Katz discloses a method for making solid-state laminate electrode assemblies composed of a thin thermally evaporated lithium metal layer and a Li ion conducting sulfide glass substrate comprising a sulfide glass solid electrolyte sheet, including methods for making pristine lithium metal layers and thin extruded lithium metal foils ([0004]).  Katz further discloses a continuous roll of lithium for storage and/or downstream process of battery cells ([0090], [0110]), thus reading on “method of manufacturing a lithium metal battery”.  Katz further discloses stock lithium foil (ref. 430) may be simultaneously roller extruded and laminated to substrate layer (ref. 490, for example copper current collecting layer) ([0027], Fig. 4G), thus reading on “manufacturing a lithium metal electrode comprising a conductive substrate and a layer of lithium metal bonded to the conductive substrate”.  Furthermore, Katz discloses a copper foil substrate on which the lithium metal layer is formed via thermal evaporation ([0027]).  Since the claim does not clearly establish the bond, and the lithium layer is in contact with the conductive substrate ([0027]), it would be expected for the lithium layer to bond with the surface of the conductive substrate, lacking any structure and/or compositional distinction thereof.  
Katz further discloses a method of making the battery cell (ref. 1000) composed of fully solid-state laminate electrode assembly (ref. 700) combined with a positive electrode (ref. 1030), etc. ([0281], Fig. 10). Furthermore, Katz discloses that the methods may be performed in a conventional dry box or chamber having a noble gas atmosphere (e.g., argon or helium), whereby the interior environment of the dry box has low moisture content such as preferably less than 0.1 ppm ([0228], Figs. 4A-D).  Katz further discloses the lithium metal stock (ref. 430) should be purified (e.g., low temperature filtration, vacuum distillation, cold-trapping and gettering with an active metal) to remove oxides and nitrides of lithium, and in particular remove non-metallic impurities, especially oxygen and nitrogen such that inclusions (e.g., particles of nitrides and oxides) are removed, and whereby the oxygen and/or nitrogen impurity levels present are less than 10 ppm ([0233]).  Furthermore, with reference to Fig. 3A, pristine surface 3A-101i of lithium metal layer 3A-101 is 100% unpassivated and substantially unoxidized and absent of even a minimal surface-layer contaminant ([0203]).  
One with ordinary skill would understand an open battery exposing components would react with react with an oxidizing environment and would not be a functional battery.  This is something one skilled in the art would understand and appreciate.  Therefore, the sealing of a battery is something one skilled in the art would understand as critical for the proper function of the battery.  
However, Katz does not explicitly state that the lithium metal includes no more than 5 ppm of non-metallic elements by mass.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Katz with the teachings of Katz such that the lithium metal includes non-metallic elements by mass that at least overlap the claimed range of no more than 5 ppm, such that the production of lithium metal foil further includes the methods (e.g., low temperature filtration, vacuum distillation, cold-trapping and gettering with an active metal) taught by Katz so as to reduce and/or eliminate inclusions (e.g., particles of nitrides and oxides) from the lithium metal stock. 
Furthermore, since Katz discloses further assembly of battery cell, this reads on “the method being performed in a single manufacturing facility”, whereby the lithium metal battery is reasonably considered to have been assembled at a single location/facility.  Since there is no additional relevant structure to said manufacturing facility, this claim limitation is met.  

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hryn et al. (U.S. PGPub US 2020/0087806 A1), hereinafter Hryn as applied to claim 1 above, and further in view of Katz et al. (WO 2019018386 A1), hereinafter Katz.
Regarding claims 2-4 and 11, Hryn discloses all the limitations as set forth above.  Hryn further discloses the method of manufacturing a lithium electrode as discussed in claim 1 above.  Hyrn further discloses the blanketing atmosphere as discussed above in claims 2-4 and 11. 
However, Hyrn does not explicitly state the blanketing atmosphere includes no more than 10 ppm of lithium reactive components on a molar basis, the blanketing atmosphere includes no more than 10 ppm nitrogen on a molar basis, and the blanketing atmosphere includes no more than 5 ppm nitrogen on a molar basis.  Furthermore, Hryn does not disclose the atmosphere comprises argon with a purity of greater than 99.998 weight percent.
Katz teaches a method for making solid-state laminate electrode assemblies composed of a thin thermally evaporated lithium metal layer as discussed above in claims 19-21.  Katz also teaches performing said method in a conventional dry box or dry chamber having a noble gas atmosphere (e.g., argon or helium), with the interior environment of the dry box at low moisture content, preferably less than 0.1 ppm ([0228]).  Katz further teaches an argon filled glovebox (e.g., having a low moisture and oxygen content of between 1 to 5 ppm) ([0120]).  Katz further teaches battery active material layer reacts with water and/or oxygen, and even   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hryn with the teachings of Katz, whereby the electrolytic cell disclosed by Hryn further includes the Argon atmosphere as taught by Katz such that an Argon atmosphere purity (i.e., 1 to 5 ppm moisture and oxygen) at least overlaps the claimed range of 10 ppm or less of reactive components (e.g., nitrogen, oxygen, water) and blankets the electrolytic cell, whereby the blanketing Argon atmosphere at least suppresses and/or eliminates undesirable reactions such as lithium reactions that form Li3N, Li2O, LiOH, etc. to achieve a desirable lithium metal electrode.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723